COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING
                               AND REHEARING EN BANC




Case number:           01-13-00706-CV


Style:                 Stephen J. Harper, Appellant v. Spencer & Associates, P.C., Appellee


Type of motion:        Motion for rehearing en banc


Party filing motion:   Appellant



The court, having voted against rehearing en banc, it is ordered that the motion for rehearing en
banc is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp, Massengale,
Brown, and Huddle.


Date: October 21, 2014